 Case 1:20-mj-00184-RMM Document 1-1 Filed 09/20/20 Page 1 of 5




1.

                , . .,



                                 d

                                           ,



                         .

                                                        .

2.



                             .

3.                                   p



                                                    .

4.                                                                ,



5.
 Case 1:20-mj-00184-RMM Document 1-1 Filed 09/20/20 Page 2 of 5




6.




                               .

                           .




     b.




                                                            .

7.



                                                                  16, 2020,
 Case 1:20-mj-00184-RMM Document 1-1 Filed 09/20/20 Page 3 of 5




       .




8.




              ,



9.




                            ,   .




                                                              discussed



                                             2702d
 Case 1:20-mj-00184-RMM Document 1-1 Filed 09/20/20 Page 4 of 5




                      .

10.

            ng                 ,       ,



                               ,

                           .
       Case 1:20-mj-00184-RMM Document 1-1 Filed 09/20/20 Page 5 of 5




      11.



                                                              871.




                                                . Preston




on



_______________________________
